DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see REMARKS 06/14/2022, with respect to the rejection of claims 1-5 and 7, under 35 USC §103, have been fully considered 

	Applicant argues: “None of Saito, Nissato, and Hidaka, whether taken alone or in combination, teaches or suggests, inter alia, "wherein the traveling mode control unit prohibits shift from the first traveling mode to the second traveling mode in a period in which a required driving force of the vehicle is larger than the driving force in the first traveling mode according to the vehicle speed, according to increasing in the vehicle speed according to an accelerator pedal opening in the vehicle," as recited by independent claim 1 (emphasis added).” With respect to the mapped prior art Hidaka, Applicant argues: “That is, contrary to the Examiner's assertions, in Hidaka, there is actually no consideration of, specifically, "the traveling mode control unit prohibits shift from the first traveling mode to the second traveling mode in a period in which a required driving force of the vehicle is larger than the driving force in the first traveling mode according to the vehicle speed, according to increasing in the vehicle speed according to an accelerator pedal opening in the vehicle.” Examiner disagrees.

	Hidaka discloses that the integrated controller 20, i.e., a traveling mode control unit, selects either the EV mode or the HEV mode to achieve a vehicle driving force according to a driver’s request. This is based on the accelerator opening APO, the battery charge state SOC and the transmission output rotational speed No (vehicle speed VSP. (See ¶[0027])

	By selecting only one of the two options the controller is necessarily prohibiting the shift from the first traveling mode, e.g., the EV mode, to the second traveling mode, e.g., the HEV mode. The prohibiting of the shift to the other mode occurs until, i.e., for a period, the APO, i.e., a driving force according to the driver request, reaches a specific threshold. Because the shift between modes occurs as a result of the driver request for driving force the shift also necessarily shifts due to a force being larger in one mode than in the other. (see Fig. 6) Therefore, the Examiner finds the above arguments unpersuasive.

	Applicant further argues: “However, turning to paragraph [0027] of Hidaka, Hidaka does not disclose or even fairly suggest the condition, that the "period in which a required driving force of the vehicle is larger than the driving force in the first traveling mode according to the vehicle speed", is the period in which "the traveling mode control unit prohibits shift from the first traveling mode to the second traveling mode". Such a specific condition and explicit correspondence of the particular period is not at all considered by Hidaka's disclosure.”  

	This argument is answered above, however, the Examiner will note that the threshold of the APO is dependent on the vehicle speed. Therefore, the Examiner finds this argument unpersuasive.
 
	Applicant further argues, “Further, paragraph [0031] of Hidaka merely discloses the configuration for starting the engine from standstill. However, in the claimed invention, the engine is rotating in both the first traveling mode and in the second traveling mode.”

	After review and consideration of the independent claim the Examiner does not identify where in the claim it requires the engine rotating in both the first and the second traveling mode. The first traveling mode merely identifies “…a drive wheel is driven by the power output from the electric motor according to the electric power supplied from the generator and the electric storage device…” There is no engine discussed in the first traveling mode. The inclusion of the generator indicates that some force is operating the generator, however, this could be regenerative breaking and not necessarily the internal combustion engine. Therefore, the Examiner finds this argument unpersuasive. 
 
	Applicant further argues: “Further, Hidaka discloses a configuration that switches from EV mode to HEV mode when AP opening exceeds a predetermined value, and as such, Hidaka is concerned with a very different problem and solution. 
 
	On the other hand, in aspects of the present invention, the switching to the engine drive mode is prohibited when the driving force due to the AP opening exceeds the driving force of the motor drive mode.”

	As discussed above the APO is directly related to the operator requested driving force. Further, ¶ [0027] states: “Based on the accelerator opening APO, the battery charge state SOC and the transmission output rotational speed No (vehicle speed VSP), integrated controller 20 carries out vehicle drive control operation by selecting either the EV mode or the HEV mode to achieve a vehicle driving force according to a driver's request and calculating the target engine torque tTe, the target motor/generator torque tTm…” (emphasis added). Therefore, the Examiner finds this argument unpersuasive. 
 
	With respect to prior art Ohn, Applicant argues that it would not remedy the deficiencies of Saito in view of Nissato, and further in view of Hidaka. 

	As stated above, the Examiner submits that the combination of Saito, Nissato, and Hidaka does not contain any deficiencies. Therefore, this argument is moot.

	With respect to prior art Abe, Applicant argues that it would not remedy the deficiencies of Saito in view of Nissato, and further in view of Hidaka.

	As stated above, the Examiner submits that the combination of Saito, Nissato, and Hidaka does not contain any deficiencies. Therefore, this argument is moot.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662